Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-11, and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 11, and 17 each recite “the guided tour engine being separate from a software component” and later “the tutorial registry being separate from the software component…” and still further “wherein the tutorial is distinct from the software component…”; however, it is not clear what it means for any of the guided tour engine, tutorial registry, or tutorial to be “separate” or “distinct” from the software component.  They are each components of software themselves, and thus this could mean that they are each different components that are running within the same overarching program.  The recitation could even simply mean they are all different lines of code that nevertheless function together.  The independent claims are thus omnibus claims – they are indefinite in that they each fail to point out what is included or excluded by the claim language.  The dependent claims do not remedy the issue and they are thus indefinite as well.  For purposes of examination, this feature will simply be interpreted as specific lines of code that are part of any computer program, including the tutorial.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 6-11, 13, 15-18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorny (US 2016/0349932) and Gauthier et al (US 6502234) and Chang et al (US 2019/0287197).


4.	Regarding claim 1, Gorny shows a system comprising a processing device; and a memory device including instructions (Figures 1, 2, para 24-25 – note the memory and processing devices) for a guided tour engine, the guided tour engine being executable by the processing device for causing the processing device to: select a first sub-tutorial from a tutorial registry based on a process to be performed by a user within a graphical user interface of a software component (para 99-103 – see guiding the user through the process of selecting the first sub-wizard), the first sub-tutorial including a first step for describing how to perform a first part of the process using one or more features of the software component (again para 99-103 - see the editing or other process being performed.  See also the 112 rejection above and note that one or more features of the software component may thus mean some line of code which is even a subset of the several lines of code of a program, including the tutorial program itself) and the first sub-component including a reference to a second sub-tutorial, and selecting the second sub-tutorial from the tutorial registry based on the reference in the first sub-tutorial, the second sub-tutorial including a second step for performing a second part of the process (para 107-110 – after a button is operated, the user is guided to select a second sub-wizard for continuing another part of the process).  Gorny shows guiding the user through performing the process within the graphical user interface by detecting an event associated with each step in the tutorial and responsively generating an indicator of a next step in the tutorial for display within the graphical user interface (Figures 8E-G, 9, para 99-102, 107-109 – a sub-wizard process is initiated and after a particular selection or operation event of an element on the interface, different menus or regions on the interface are expanded to indicate the next step in the process, whereby the user further interacts accordingly).  Gorny does not go into the exact details to generate the tutorial based on the first sub-tutorial and the second sub-tutorial, the tutorial including the first step and the second step, per se but Gorny does show generating a wizard by which a user then may select and be guided through sub-tutorials (para 79, 90 – note that an overview wizard is generated by which the user is guided to select the different sub-wizards and processes).  The difference between the recited feature and Gorny, is that the recited feature first guides the user to select the sub-tutorials and then generates the final tutorial, whereas Gorny has a main tutorial by which the sub-tutorials are selected and used as part of the main tutorial operation.  Nevertheless, Gauthier shows generating a tutorial (which may then be used later) based on a first and second sub-tutorials, such that the tutorial then includes the first and second steps of these sub-tutorials respectively (Figures 2-4, 11, 14 – see the WizardWizard for selecting of sub-wizards to be combined into a final main wizard); Figure 16 – see saving the final created wizard, made up of the sub-wizards, for later use; column 6 lines 52-67, column 7 lines 9-40, column 14 lines 24-37 also show selecting sub-wizards and other data to make the final target wizard).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, because it would provide an efficient way to have a guided tutorial by which a user may be guided to complete each part of the process one step at a time.  Gauthier determines that the software component is running within a particular context on a computing device (column 9 lines 37-63, column 11 lines 53-65 – the context of the device is obtained and used when generating the sub-wizard code) but neither Gorny nor Gauthier shows selecting the first sub-tutorial from the tutorial registry based on the particular context, in which the context is a host application.  Furthermore, Chang does select the first sub-tutorial from the tutorial registry based on the particular (determined) host application in which the software component is running (para 41-47, 54, and 62 – note that the context will determine how to generate and deploy a particular part of a tutorial in order to be efficiently integrated and used. The particular context is a particular host application on the computing device as shown in Chang para 26, 42, 45 – note that the context is a particular host application for the wizard on the computing device).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  The tutorial, registry, and guided tour engine are distinct and separate from the software component (Gorny Figures 8E-G, 9, para 99-102, 107-109 show all separate, different, or distinct components of software to accomplish these features).

5.	Regarding claim 4, the particular host application is a website browser, a mobile application, or a desktop application (Chang para 41-42 – the website browser for example).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  

6.	Regarding claim 6, Chang shows determining, based on coordinate information provided by the software component to the guided tour engine, a location in the graphical user interface at which to position the indicator of the next step (para 44, 47 – based on the context, the location is identified for the next instruction element); and output the indicator at the location in the graphical user interface (para 44, 45, 47 – the instruction element is then provided). It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  

7.	Regarding claim 7, the first sub-tutorial and the second sub-tutorial are separate from one another and preregistered with the tutorial registry prior to the software component being run on the computing device (See also the 112 rejection.  Gauthier column 7 lines 25-35, column 10 lines 39-50 – the separate sub-wizards are preregistered in the WizardManager and selected from the list).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, because it would provide an efficient way to create a guided tutorial/wizard.

8.	Regarding claim 8, the software component is a first software component, and wherein the first step is configured to be performed using the first software component and the second step is configured to be performed using a second software component that is different from the first software component (Gorny para 99, 102, 107,109 – each sub-wizard is a separate software component performing its own step).  (See also Gauthier column 7 lines 25-35, column 10 lines 39-50 – the separate sub-wizards are each software components performing a particular step - it would have been obvious to a person with ordinary skill in the art to have this in Gorny, because it would provide an efficient way to create a guided tutorial/wizard).

9.	Regarding claim 9, the guided tour engine and the software component are both located on the computing device (Gorny para 97-103 – the system administrator guides the user regarding the separate software component sub-wizards, but this nevertheless may happen on the same computing device as in para 33-35).

10.	Regarding claim 10, the software component is a visual editor (Gorny para 79-80, 95-96, 99 – at least some sub-wizards use visual editing of fields and other components).

11.	Regarding claim 11, in addition to that mentioned for claim 1, Gorny shows that the method uses a processor (Figures 1, 2, para 24-25 – note the memory and processing devices).
12.	Regarding claim 13, Gauthier determines that the software component is running within a particular context on a computing device (column 9 lines 37-63, column 11 lines 53-65 – the context of the device is obtained and used when generating the sub-wizard code) but neither Gorny nor Gauthier shows selecting the first sub-tutorial from the tutorial registry based on the particular context, in which the context is a host application.  Furthermore, Chang does select the first sub-tutorial from the tutorial registry based on the particular (determined) host application in which the software component is running (para 41-47, 54, and 62 – note that the context will determine how to generate and deploy a particular part of a tutorial in order to be efficiently integrated and used. The particular context is a particular host application on the computing device as shown in Chang para 26, 42, 45 – note that the context is a particular host application for the wizard on the computing device).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.

13. 	Regarding claim 15, Chang shows determining, based on coordinate information provided by the software component to the guided tour engine, a location in the graphical user interface at which to position the indicator of the next step (para 44, 47 – based on the context, the location is identified for the next instruction element); and output the indicator at the location in the graphical user interface (para 44, 45, 47 – the instruction element is then provided). It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  

14.	Regarding claim 16, the software component is a first software component, and wherein the first step is configured to be performed using the first software component and the second step is configured to be performed using a second software component that is different from the first software component (See also the 112 rejection. Gorny para 99, 102, 107,109 – each sub-wizard is a separate software component performing its own step).  (See also Gauthier column 7 lines 25-35, column 10 lines 39-50 – the separate sub-wizards are each software components performing a particular step - it would have been obvious to a person with ordinary skill in the art to have this in Gorny, because it would provide an efficient way to create a guided tutorial/wizard).

15. 	Regarding claim 17, in addition to that mentioned for claim 1, Gorny shows a non-transitory computer readable medium with program code executable by a processing device (Figures 1, 2, para 24-25 – note the memory and processing devices) for causing the processing device to perform the method. 

16.	Regarding claim 18, Gauthier determines that the software component is running within a particular context on a computing device (column 9 lines 37-63, column 11 lines 53-65 – the context of the device is obtained and used when generating the sub-wizard code) but neither Gorny nor Gauthier shows selecting the first sub-tutorial from the tutorial registry based on the particular context, in which the context is a host application.  Furthermore, Chang does select the first sub-tutorial from the tutorial registry based on the particular (determined) host application in which the software component is running (para 41-47, 54, and 62 – note that the context will determine how to generate and deploy a particular part of a tutorial in order to be efficiently integrated and used. The particular context is a particular host application on the computing device as shown in Chang para 26, 42, 45 – note that the context is a particular host application for the wizard on the computing device).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.

17. 	Regarding claim 20, Chang shows determining, based on coordinate information provided by the software component to the guided tour engine, a location in the graphical user interface at which to position the indicator of the next step (para 44, 47 – based on the context, the location is identified for the next instruction element); and output the indicator at the location in the graphical user interface (para 44, 45, 47 – the instruction element is then provided). It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  

18.	Regarding claim 21, as pointed out the guided tour engine is separate from the particular host application containing the software component (Gauthier Figures 2-4, 11, 14 – see the WizardWizard for selecting of sub-wizards to be combined into a final main wizard); Figure 16 – see saving the final created wizard, made up of the sub-wizards, for later use; column 6 lines 52-67, column 7 lines 9-40, column 14 lines 24-37 also show selecting sub-wizards and other data to make the final target wizard).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, because it would provide an efficient way to have a guided tutorial by which a user may be guided to complete each part of the process one step at a time.  Gauthier determines that the software component is running within a particular context on a computing device (column 9 lines 37-63, column 11 lines 53-65 – the context of the device is obtained and used when generating the sub-wizard code) but neither Gorny nor Gauthier shows selecting the first sub-tutorial from the tutorial registry based on the particular context, in which the context is a host application.  Furthermore, Chang does select the first sub-tutorial from the tutorial registry based on the particular (determined) host application in which the software component is running (para 41-47, 54, and 62 – note that the context will determine how to generate and deploy a particular part of a tutorial in order to be efficiently integrated and used. The particular context is a particular host application on the computing device as shown in Chang para 26, 42, 45 – note that the context is a particular host application for the wizard on the computing device).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  Given the combination, an equivalent of WizardWizard in Chang would be separate from the host application).

19.	Regarding claim 22, the guided tour engine receives input from the software component via an application programming interface (Gorny Figures 8E-G, 9, para 99-102, 107-109 – a sub-wizard process is initiated and after a particular selection or operation event of an element on the interface, the software component transmits the input and causes different menus or regions on the interface to be expanded to indicate the next step in the process, whereby the user further interacts accordingly).

20.	Regarding claim 23, the guided tour engine determines whether a current step in the tutorial is complete based on the input from the software component (Gorny Figures 8E-G, 9, para 99-102, 107-109 – a sub-wizard process is initiated and after a particular selection or operation event of an element on the interface, the software component determines completion of the step and transmits the input and causes different menus or regions on the interface to be expanded to indicate the next step in the process, whereby the user further interacts accordingly).

21.	Regarding claim 24, the event is a passage of predetermined time interval (Chang para 41, 79, 124 show the time duration before different steps or by which the tutorial must complete. It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step).

22.	Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorny (US 2016/0349932) and Gauthier et al (US 6502234) and Chang et al (US 2019/0287197) and DeVorchik et al (US 2003/0081002).

23.	Regarding claim 14, Gauthier determines that the software component is running within a particular context on a computing device (column 9 lines 37-63, column 11 lines 53-65 – the context of the device is obtained and used when generating the sub-wizard code) but neither Gorny nor Gauthier shows selecting the first sub-tutorial from the tutorial registry based on the particular context.  Furthermore, Chang does select the first sub-tutorial from the tutorial registry based on the particular (determined) context (para 41-47, 54, and 62 – note that the context will determine how to generate and deploy a particular part of a tutorial in order to be efficiently integrated and used).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  Although Chang shows determining the software component is running within a particular context and selecting the first sub-tutorial/wizard based on the context, neither Gorny nor Gauthier nor Chang specifically state that the context is a particular operating system per se. Nevertheless, DeVorchik does determine that a software component is running within a particular operating system on the computing device, and selects a sub-tutorial based on the particular operating system (para 10, 17, 34, 38, claim 3 – the wizard or sub-wizard is based on the (determined) operating system).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier and Chang, because it would help to efficiently integrate and use the tutorial at each step.  

24.	Regarding claim 19, Gauthier determines that the software component is running within a particular context on a computing device (column 9 lines 37-63, column 11 lines 53-65 – the context of the device is obtained and used when generating the sub-wizard code) but neither Gorny nor Gauthier shows selecting the first sub-tutorial from the tutorial registry based on the particular context.  Furthermore, Chang does select the first sub-tutorial from the tutorial registry based on the particular (determined) context (para 41-47, 54, and 62 – note that the context will determine how to generate and deploy a particular part of a tutorial in order to be efficiently integrated and used).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier, because it would help to efficiently integrate and use the tutorial at each step.  Although Chang shows determining the software component is running within a particular context and selecting the first sub-tutorial/wizard based on the context (see above the rejection for claim 2) neither Gorny nor Gauthier nor Chang specifically state that the context is a particular operating system per se. Nevertheless, DeVorchik does determine that a software component is running within a particular operating system on the computing device, and selects a sub-tutorial based on the particular operating system (para 10, 17, 34, 38, claim 3 – the wizard or sub-wizard is based on the (determined) operating system).  It would have been obvious to a person with ordinary skill in the art to have this in Gorny, especially as modified by Gauthier and Chang, because it would help to efficiently integrate and use the tutorial at each step.  

25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a) Ullah et al (US 7,159,184) shows implementing a graphical user interface using a separate software application wizard and wherein a sub-wizard is utilized.
	b) Dongieux (US 2015/0120359) shows using wizards and context sub-wizards for an information management system.
	c) Feinleib et al (US 2005/0033729) shows a wizard separate from the operating system on which an associated application may be residing. 
d) Gignac (US 2005/0033729) shows a wizard separate from the operating system on which an associated application may be residing. 
e) Brinton et al (US 2004/088394) shows a wizard separate from the hosting application.


26.	Applicant's arguments filed have been fully considered but they are not persuasive.  Please note the 112 rejection.  Examiner did discuss the problem with the claim language of “separate from a software component” during the Interview on June 3. Upon review of the amendment, it appears that applicant rearranged claim language and incorporated some of the dependent features into the independent claims.  Applicant did not fix the issue regarding “separate from a software component.” The broadness with which “separate from a software component” and related language must be interpreted, does not add much weight to the claims.  The newly added dependent claim features are shown in the prior art as explained by in the Action.  


27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174